UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-2194


JASNA KUHAR,

                    Plaintiff - Appellant,

             v.

DEVICOR MEDICAL PRODUCTS, INC.; JOSEPH BAIA,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:15-cv-01533-LMB-MSN)


Submitted: July 31, 2017                                          Decided: August 9, 2017


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


R. Scott Oswald, Kellee B. Kruse, EMPLOYMENT LAW GROUP, PC, Washington,
D.C.; Richard T. Seymour, LAW OFFICES OF RICHARD T. SEYMOUR, PLLC,
Washington, D.C., for Appellant. Christine M. Costantino, Karla Grossenbacher,
SEYFARTH SHAW, LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jasna Kuhar appeals the district court’s order granting summary judgment to

Defendants on her age discrimination, sex discrimination, and defamation claims. We have

reviewed the parties’ briefs and the record on appeal and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court in open court and in its

supplemental memorandum opinion. Kuhar v. Devicor Med. Prods., Inc., No. 1:15-cv-

01533-LMB-MSN (E.D. Va. Sept. 23, 2016 & Oct. 24, 2016). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               AFFIRMED




                                             2